U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED NOVEMBER 30, 2011 Commission File Number 333-153168 Laredo Oil, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 111 Congress Avenue, Suite 400 Austin, Texas78701 (Address of principal executive offices) (Zip code) (512) 279-7870 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 or the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 53,000,013 shares of common stock issued and outstanding as of January 13, 2012. 1 PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets as ofNovember 30, 2011 (unaudited) and May 31, 2011 4 Statements of Operations (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. [Removed and Reserved.] 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 2 ITEM 1. FINANCIAL STATEMENTS The following unaudited financial statements have been prepared by Laredo Oil, Inc. (the “Company"), pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such SEC rules and regulations; nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended May 31, 2011.These financial statements and the notes attached hereto should be read in conjunction with the financial statements and notes included in the Company's Form 10-K/A, which was filed with the SEC on September 27, 2011.In the opinion of management of the Company, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of Laredo Oil, Inc., as of November 30, 2011 and the results of its operations and cash flows for the three and six month periods then ended, have been included.The results of operations for the three and six month periods ended November 30, 2011 are not necessarily indicative of the results for the full year ending May 31, 2012. 3 Laredo Oil, Inc. Balance Sheets November 30, May 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses and other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ (DEFICIT) EQUITY Current Liabilities Accounts payable $ Accrued liabilities Deferred management fee revenue - Warrant liability Notes payable - Convertible notes payable - Total Current Liabilities Long term notes payable - Total Liabilities Stockholders’ (Deficit) Equity Preferred Stock: $0.001 par value; 10,000,000 shares authorized; none issuedand outstanding - - Common Stock: $0.0001 par value; 90,000,000 shares authorized; 52,000,013 issued and outstanding Additional paid in capital ) Accumulated deficit ) ) Total Stockholders’ (Deficit) Equity ) ) TOTAL LIABILITIES & STOCKHOLDERS’ (DEFICIT) EQUITY $ The accompanying notes are an integral part of these financial statements. 4 Laredo Oil, Inc. Statements of Operations (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended November 30, November 30, 2010 (restated) November 30, November 30, 2010(restated) Management fee revenue $ $ - $ $ - Direct costs - - Gross profit - - General, selling and administrative expenses Consulting and professional services Operating income (loss) Non-operating income (expense) Gain on revaluation of warrant liability Other income - - - Interest expense ) Net income (loss) $ $ $ ) $ Net income (loss) per share, basic and diluted $ $ $ ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 5 Laredo Oil, Inc. Statements of Cash Flows (Unaudited) Six Months Ended Six Months Ended November 30, 2011 November 30, 2010 (restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Common stock issued for services - Issuance of warrants for services - Gain on revaluation of warrant liability ) ) Changes in operating assets and liabilities Decrease in prepaid expenses Decrease in accounts payable and accrued liabilities ) ) Increase in deferred management fee revenue - NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOW FROM FINANCING ACTIVITIES Repayment of notes payable ) - Proceeds from issuance of convertible notes payable - Proceeds from issuance of notes payable - Repayment of convertible notes payable ) - Capital contributions - Issuance of common stock - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Interest paid $ $ - NON-CASH FINANCING ACTIVITIES: Reclassification of warrant liability to equity $ $ - The accompanying notes are an integral part of these financial statements. 6 NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Laredo Oil, Inc. (the “Company”) was in the development stage prior to fiscal year 2012.During the first quarter of fiscal year 2012, the Company exited the development stage due to operating revenues generated by certain agreements. On June 14, 2011, the Company entered into agreements with Stranded Oil Resources Corporation (“SORC”) to seek recovery of stranded crude oil from mature, declining oil fields by using the Enhanced Oil Recovery (“EOR”) method known as Underground Gravity Drainage (“UGD”).Such agreements include license agreements, management services agreements, and other agreements (collectively “the Agreements”). The Agreements stipulate that the Company and Mark See, the Company’s Chairman and CEO, will provide to SORC, management services and expertise through exclusive, perpetual license agreements and a management services agreement(the “Management Service Agreement”) with SORC.As consideration for the licenses to SORC, the Company will receive an interest in SORC’s net profits. The Management Service Agreement outlines that the Company will provide the services of key employees (“Key Persons”), including Mark See, in exchange for monthly and quarterly management service fees.The monthly and quarterly management service fees provide funding for the salaries, benefit costs, and FICA taxes for the Key Persons identified in the agreement.The quarterly management fee of $122,500 per quarter is paid on the first day of each calendar quarter, and, as such, $40,833 has been recorded as deferred management fee revenue at November 30, 2011. In addition, SORC will reimburse the Company for monthly expenses incurred by the Key Persons in connection with their rendition of services under the Management Services Agreement.The Company may submit written requests to SORC for additional funding for payment of the Company’s operating costs and expenses, which SORC, in its sole and absolute discretion, will determine whether or not to fund. The initial funding commitment, subject to various conditions including certain milestones, is $16 million which can be increased by the SORC Board of Directors.SORC is the Company’s sole provider of revenue. SORC also provided $418,088 to the Company which was used for the sole purpose of paying and retiring in full certain of the Company’s debt obligations and accrued interest.During the first quarter of fiscal year 2012, all debt obligations and accrued interest other than amounts owed to Alleghany Capital have been repaid. Further, SORC provided $200,000 to the Company to reimburse a portion of the legal fees incurred in connection with the Agreements.The proceeds used for retiring the debt obligations are recorded in additional paid in capital and reimbursement of legal fees are included in other income. Liquidity These financial statements have been prepared on a going concern basis.The Company has no significant operating history as of November 30, 2011, and has a net loss of approximately $4.2 million for the six months ended November 30, 2011. The Company entered into the Agreements with SORC to fund operations and to provide working capital.However, there is no assurance that in the future such financing will be available to meet the Company’s needs. Management has undertaken steps as part of a plan to improve operations with the goal of sustaining our operations for the next twelve months and beyond.These steps include (a) providing services and expertise under the Agreements to expand operations; and (b) controlling overhead and expenses.There can be no assurance that the Company can successfully accomplish these steps and it is uncertain that the Company will achieve a profitable level of operations and obtain additional financing.There can be no assurance that any additional financing will be available to the Company on satisfactory terms and conditions, if at all. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. Basic and Diluted Loss per Share The Company’s basic earnings per share (EPS) amounts have been computed based on the weighted-average number of shares of common stock outstanding for the period.As the Company realized a net loss for the six month period ended November 30, 2011, no potentially dilutive securities were included in the calculation of diluted loss per share as their impact would have been anti-dilutive. 7 NOTE 2 - RECENT AND ADOPTED ACCOUNTING STANDARDS The Company has reviewed recently issued accounting standards and plans to adopt those that are applicable to it.It does not expect the adoption of those standards to have a material impact on its financial position, results of operations, or cash flows. NOTE 3 - FAIR VALUE OF FINANCIAL INSTRUMENTS The Company recorded a gain on revaluation of warrant liability of $481,864 and $844,868 for the six months ended November 30, 2011 and 2010, respectively. NOTE 4- RELATED PARTY TRANSACTIONS In both November and December 2009, the Company issued a note payable to Mr. Kenneth Lipson, a shareholder owning over 5% of the Company’s common stock.In June 2011, $75,000 in notes and $8,026 in accrued interest were repaid using proceeds provided by SORC as disclosed in Note 1. NOTE 5 - STOCKHOLDERS' (DEFICIT) EQUITY On November 29, 2011, the Company granted 2.6 million stock options to employees with an exercise price of $0.20 per share, the fair market value on the date of grant. During the first quarter of fiscal year 2012, the Company issued warrants for 5,374,501 shares of common stock with a weighted average exercise price of $0.70 to an investment bank for its role in enabling the transactions with SORC.These warrants were valued at $4,931,873 under the Black Scholes valuation method with the following assumptions:risk free interest rate of 1.7%, volatility of 157%, expected term of 5 years and dividend rate of 0%.In addition, the warrants previously issued to the convertible debt holders were repriced from $2.00 per share to $0.25 per share during June 2011.A $179,515 expense was recorded in gain on revaluation of warrant liability as a result of repricing revaluation on June 14, 2011.All warrants are exercisable as of November 2011. On June 14, 2011, as a result of the Agreements disclosed in Note 1, the warrants issued with the convertible notes were reclassified on the balance sheet to equity due to an amendment to the warrant agreement that removed the price protection on the warrants.The warrants were revalued on June 14, 2011 and $634,240 in warrant liability was reclassified to additional paid in capital. As discussed in Note 1, $418,088 was recorded as contributions from SORC for proceeds used to pay in full certain debt obligations and accrued interest. NOTE 6– CONVERTIBLE NOTES PAYABLE During June and July 2011, the ten convertible notes totaling $300,000 and accrued interest of $35,062 were paid in full using proceeds received from SORC as disclosed in Note 1. NOTE 7– LONG TERM NOTES PAYABLE In November 2011, the Company and Alleghany Capital Corporation agreed to extend the maturity dates of the aggregate $350,000 Senior Promissory Notes Payable to December 31, 2013. 8 NOTE 8– RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS Company’s management, in connection with their former auditors, determined that FASB Accounting Standards Codification Topic 815-40-15-5, "Derivatives and Hedging - Contracts in Entity's Own Equity" ("ASC 815-40"), should have been applied by the Company in the assessment of the warrants issued to Seaside 88 LP and Sutter Securities Incorporated in July 2010, as well as the warrants issued in connection with the convertible debt entered into during May and June 2010 which would have resulted in the Company classifying and recognizing certain warrants previously issued by the Company as a liability rather than as stockholders' equity. Company management initially became aware of the possible applicability of ASC 815-40 as a result of an SEC comment letter related to the SEC's review of the Company's 10-K filing for the fiscal year ended May 31, 2010 and review of the Company’s 10-Q filings for the fiscal quarters ended August 31, 2010, November 30, 2010 and February 28, 2011.The Company determined that the warrants issued to Seaside Sutter to purchase 975,000 shares of the Company's common stock, as well as the warrants issued to the Convertible Note holders to purchase 770,000 shares of the Company’s common stock were within the scope of ASC 815-40 due to the anti-dilution provisions contained in the warrants.
